******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      PETER BALLOLI v. NEW HAVEN POLICE
             DEPARTMENT ET AL.
                  (SC 19584)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Robinson and
                            Vertefeuille, Js.*
      Argued October 21—officially released, December 27, 2016

  Andrew J. Morrissey, with whom was David J. Mor-
rissey, for the appellant (plaintiff).
  Jason M. Dodge, with whom, on the brief, was Kath-
erine E. Abel, for the appellees (defendants).
                          Opinion

  EVELEIGH, J. The sole issue in this appeal is whether
the plaintiff, Peter Balloli, who was employed by the
named defendant, the New Haven Police Department,1
had departed his ‘‘place of abode’’ when he was injured,
thus entitling him to workers’ compensation benefits
pursuant to General Statutes § 31-275 (1) (A) (i) of the
Workers’ Compensation Act (act).2 The plaintiff
appeals3 from a decision of the Workers’ Compensation
Review Board (board), which affirmed the decision of
the Workers’ Compensation Commissioner for the
Third District (commissioner) dismissing the plaintiff’s
claim. On appeal, the plaintiff claims that he is entitled
to workers’ compensation benefits because he had
departed his ‘‘place of abode’’ for duty as a police offi-
cer. We agree with the plaintiff.
  The following facts, as found by the commissioner,
and procedural history are relevant to the disposition
of this appeal. The plaintiff was employed by the defen-
dant as a police officer on October 25, 2012. The plaintiff
was scheduled to perform an extra duty job as a police
officer for the defendant beginning at 7 a.m. on that
date.
   The plaintiff moved his vehicle out of his driveway
at approximately 5:30 a.m. on that morning so that his
son could move another vehicle out of the driveway.
After moving his vehicle, the plaintiff parked it in the
street directly in front of his house. The vehicle was
parked so that the passenger side of the vehicle was
facing the house and the driver’s side of the vehicle
was facing the street. After parking his vehicle on the
street, the plaintiff went back into his home and finished
getting ready for work.
   At approximately 6 a.m., the plaintiff walked through
his breezeway, down the driveway and to the driver’s
side door of his vehicle, which was still parked on the
street. While standing on the street at the driver’s side
door, the plaintiff dropped his keys. The keys ricocheted
off his foot and landed underneath his vehicle. The
plaintiff squatted down and twisted to pick up his keys,
injuring his lumbar spine.
  The commissioner dismissed the plaintiff’s claim,
concluding that ‘‘[b]ased on the totality of the evidence
submitted . . . the [plaintiff had] not met his burden
[of demonstrating] that the . . . injury arose out of and
in the course of his employment as he was injured at
home prior to commencing his normal commute to
work. He had not departed from his ‘place of abode’
pursuant to . . . § 31-275 (1) (A) (i) at the time he
sustained his back injury and therefore this incident is
not compensable.’’ The plaintiff appealed to the board,
which affirmed the decision of the commissioner. This
appeal followed.
review applicable to workers’ compensation appeals.
The principles that govern our standard of review in
workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . [Moreover, it] is well established that
[a]lthough not dispositive, we accord great weight to
the construction given to the workers’ compensation
statutes by the commissioner and [the] board. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested interpreta-
tion . . . .’’ (Internal quotation marks omitted.) Estate
of Rock v. University of Connecticut, 323 Conn. 26, 30,
144 A.3d 420 (2016).
   In the present case, the plaintiff does not challenge
the factual findings of the commissioner, but instead
asserts that the board improperly affirmed the commis-
sioner’s incorrect interpretation of the term ‘‘place of
abode’’ in § 31-275 (1) (A) (i). Accordingly, the plaintiff’s
claim raises an issue of statutory construction. ‘‘When
interpreting the statutory provisions at issue in the pre-
sent case, we are mindful of the proposition that all
workers’ compensation legislation, because of its reme-
dial nature, should be broadly construed in favor of
disabled employees.’’ (Internal quotation marks omit-
ted.) Ciarlelli v. Hamden, 299 Conn. 265, 277, 8 A.3d
1093 (2010). ‘‘When construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . In seeking to deter-
mine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ (Footnote omitted; internal quotation marks
omitted.) Vincent v. New Haven, 285 Conn. 778, 784–85,
941 A.2d 932 (2008).
   Furthermore, ‘‘[i]t is well established that, in resolv-
ing issues of statutory construction under the act, we
are mindful that the act indisputably is a remedial stat-
ute that should be construed generously to accomplish
its purpose. . . . The humanitarian and remedial pur-
poses of the act counsel against an overly narrow con-
struction that unduly limits eligibility for workers’
compensation. . . . Accordingly, [i]n construing work-
ers’ compensation law, we must resolve statutory ambi-
guities or lacunae in a manner that will further the
remedial purpose of the act. . . . [T]he purposes of
the act itself are best served by allowing the remedial
legislation a reasonable sphere of operation considering
those purposes.’’ (Internal quotation marks omitted.)
Sullins v. United Parcel Service, Inc., 315 Conn. 543,
550–51, 108 A.3d 1110 (2015).
   ‘‘It is an axiom of [workers’] compensation law that
awards are determined by a two-part test. The [claim-
ant] has the burden of proving that the injury claimed
[1] arose out of the employment and [2] occurred in
the course of the employment. . . . [E]mployment
ordinarily does not commence until the claimant has
reached the employer’s premises, and consequently an
injury sustained prior to that time would ordinarily not
occur in the course of the employment so as to be
compensable. . . . For a police officer or firefighter,
[however] in the course of his employment encom-
passes such individual’s departure from such individu-
al’s place of abode to duty . . . .’’ (Citation omitted;
internal quotation marks omitted.) McMorris v. New
Haven Police Dept., 156 Conn. App. 822, 830, 115 A.3d
491, cert. denied, 317 Conn. 911, 115 A.3d 1106 (2015).
   The plaintiff’s claim, therefore, requires us to deter-
mine the meaning of ‘‘place of abode’’ as used in § 31-
275 (1) (A) (i). Section 31-275 (1) (A) (i) provides as
follows: ‘‘For a police officer or firefighter, ‘in the course
of his employment’ encompasses such individual’s
departure from such individual’s place of abode to duty,
such individual’s duty, and the return to such individu-
al’s place of abode after duty . . . .’’ Section 31-275 (1)
(A) (i) does not define the term ‘‘place of abode’’ and
this court has never had an opportunity to address the
meaning of that term.
   Both the plaintiff and the defendant rely on the Appel-
late Court’s interpretation of § 31-275 (1) (A) (i) in
Perun v. Danbury, 143 Conn. App. 313, 67 A.3d 1018
(2013), to support their positions in the present case.
Specifically, the defendant asserts that the Appellate
Court adopted a broad definition of the term ‘‘ ‘place
of abode’ ’’ in Perun, and that the broad definition would
include the area on the public street in front of the
plaintiff’s house in the present case. On the other hand,
the plaintiff asserts that, unlike the plaintiff in Perun,
he had crossed the demarcation line of his abode when
he entered the public street in front of his house.
   In Perun, the plaintiff, a police officer, slipped and
fell on a patch of ice in his driveway as he approached
his vehicle to depart for work. Perun v. Danbury, supra,
143 Conn. App. 314. The commissioner granted the
plaintiff’s claim, finding that the injury occurred during
his departure to work. The board reversed the commis-
sioner’s decision, relying on § 31-275 (1) (E) and (F).
Id., 315. The board concluded that the plaintiff’s injury
did not arise out of and in the scope of his employment,
and was not compensable under § 31-275 (1) (E) (i)
because the injury occurred at the plaintiff’s place of
abode. Id. The Appellate Court affirmed the board’s
dismissal, reasoning that ‘‘[§] 31-275 (1) (E) and (F)
articulate at what point a police officer’s or firefighter’s
course of employment commences and terminates. Sec-
tion 31-275 (1) (E) provides in relevant part that ‘[a]
personal injury shall not be deemed to arise out of
the employment if the injury is sustained . . . [a]t the
employee’s place of abode, and . . . while the
employee is engaged in a preliminary act or acts in
preparation for work unless such act or acts are under-
taken at the express direction or request of the
employer.’ What constitutes one’s ‘place of abode’ is
defined in § 31-275 (1) (F), and it ‘includes the inside
of the residential structure, the garage, the common
hallways, stairways, driveways, walkways and the yard
. . . .’ ’’ (Emphasis omitted; footnote omitted.) Perun
v. Danbury, supra, 317. The Appellate Court further
reasoned that ‘‘[r]eading § 31-275 (1) as a whole, we
hold that a police officer’s or firefighter’s commute to
and from work is part of his or her ‘course of employ-
ment.’ The commute, however, according to the legisla-
ture, does not begin when the police officer or
firefighter breaks the plane of his front door: an injury
occurring in a driveway does not occur in the course
of employment. In other words, police officers do enjoy
so-called ‘portal-to-portal coverage’ under the workers’
compensation statutes . . . but, [the plaintiff] had not
crossed the demarcation line as defined by the legisla-
ture when he sustained his injury.’’ (Citation omit-
ted.) Id.
   Although we are not bound by the Appellate Court’s
interpretation of § 31-275 (1) (A) (i), we find that it is
instructive. In interpreting § 31-275 (1) (A) (i), consis-
tent with § 1-2z, the Appellate Court looked to other
relevant statutory provisions—namely § 31-275 (1) (E)
and (F). We agree with this approach. As the Appellate
Court has explained, ‘‘[§] 31-275 (1) (E) and (F) articu-
late at what point a police officer’s or firefighter’s
course of employment commences and terminates.’’
Perun v. Danbury, supra, 143 Conn. App. 317.
  First, § 31-275 (1) (E) delineates at what point a police
officer’s departure from his place of abode begins. Sec-
tion 31-275 (1) (E) provides that ‘‘A personal injury shall
not be deemed to arise out of the employment if the
injury is sustained: (i) At the employee’s place of abode,
and (ii) while the employee is engaged in a preliminary
act or acts in preparation for work unless such act or
acts are undertaken at the express direction or request
of the employer . . . .’’ Section 31-275 (1) (E) is ‘‘two-
pronged and injuries are not compensable only if both
prongs of the statute are met.’’ McMorris v. New Haven
Police Dept., supra, 156 Conn. App. 831. In other words,
a police officer or firefighter must be both engaged in
a preliminary act or acts in preparation for work that
is not undertaken at the express direction or request
of the employer and must be at his or her place of
abode in order for the injury to not be compensable.
   Second, § 31-275 (1) (F) provides the definition of
‘‘place of abode’’ to be used in § 31-275 (1) (E). Section
31-275 (1) (F) provides as follows: ‘‘For purposes of
subparagraph (E) of this subdivision, ‘place of abode’
includes the inside of the residential structure, the
garage, the common hallways, stairways, driveways,
walkways and the yard . . . .’’ Section 31-275 (1) (F)
does not purport to provide an exhaustive list of the
areas that will be considered in ‘‘place of abode,’’ but
instead provides examples of those items that will be
‘‘include[d]’’ in the term.
  ‘‘According to the [doctrine] of ejusdem generis,
unless a contrary intent appears, where general terms
are followed by specific terms in a statute, the general
terms will be construed to embrace things of the same
general kind or character as those specifically enumer-
ated. 2A J. Sutherland, Statutory Construction (4th Ed.
Sands [1986]) § 47.17.’’ (Internal quotation marks omit-
ted.) Hackett v. J.L.G. Properties, LLC, 285 Conn. 498,
513–14, 940 A.2d 769 (2008). In § 31-275 (1) (F), the
legislature has provided examples in an effort to help
define the term ‘‘place of abode.’’ This list indicates
that the legislature intended to include areas related to
where an individual resides, such as walkways, breeze-
ways, yards, and driveways. Notably, this list does not
include public areas that may be adjacent to a person’s
property, such as sidewalks or streets. Accordingly, we
read the term ‘‘place of abode’’ in this context to mean
those areas that are related to where an individual
resides.
   ‘‘When determining the legislature’s intended mean-
ing of a statutory word, it also is appropriate to consider
the surrounding words pursuant to the canon of con-
struction noscitur a sociis.4 McCoy v. Commissioner of
Public Safety, 300 Conn. 144, 159, 12 A.3d 948 (2011).
By using this interpretive aid, the meaning of a statutory
word may be indicated, controlled or made clear by
the words with which it is associated in the statute.
State v. Roque, 190 Conn. 143, 152, 460 A.2d 26 (1983).’’
(Footnote in original.) State v. LaFleur, 307 Conn. 115,
133, 51 A.3d 1048 (2012). In § 31-275 (1) (F), the legisla-
ture chose to use the phrase ‘‘place of abode’’ in concert
with numerous terms associated with areas related to
where an individual resides—the inside of the residen-
tial structure, the garage, the common hallways, stair-
ways, driveways, walkways and the yard. Therefore,
the legislature’s use of the term ‘‘place of abode’’ in
connection with areas that are related to where an
individual resides is further indication that the legisla-
ture intended ‘‘place of abode’’ to be private areas
related to where an individual resides, not public
property.5
   The defendant asserts that the legislature’s use of the
term ‘‘includes’’ in § 31-275 (1) (F) demonstrates an
intent to have a broad definition of ‘‘place of abode,’’
which encompasses areas beyond one’s property. We
disagree. Although we agree that the term ‘‘includes’’
indicates that the legislature was only providing exam-
ples of areas that are considered within one’s ‘‘place
of abode,’’ we cannot conclude that the legislature’s use
of ‘‘includes’’ demonstrates an intention to encompass
public areas unrelated to where an individual resides
to be within the definition of ‘‘place of abode.’’ To the
contrary, all of the examples provided by the legislature
are areas within the confines of one’s property. There-
fore, it is consistent with our interpretation that the
legislature may have intended to include areas such as
a deck or patio within the definition of ‘‘place of abode,’’
but we cannot conclude that the legislature intended
to make the definition so broad as to include public
areas. Keeping in mind the remedial nature of the act
and our obligation to construe it in favor of injured
employees, we conclude that construing ‘‘place of
abode’’ broadly so as to include a public street would
incorrectly limit the operation of the statute and frus-
trate the remedial purpose of the act.
    The dissent asserts that ‘‘[t]he scope of § 31-275 (1)
(A) (i) must be read expansively enough to accommo-
date [the realities of employees’ varied] circumstances
to the extent as is consistent with the purpose of the
coming and going exception.’’ Although we agree that
§ 31-275 (1) (A) (i) must be read so as to further the
purpose of the coming and going exception, we disagree
that the broad construction proposed by the dissent
accomplishes that purpose. It has been recognized that
‘‘[t]he extension of workers’ compensation benefits to
periods when police and firefighters are going to or
coming home from work makes sense since by the very
nature of their work, these public servants are always
on duty serving and protecting the community.’’ R Car-
ter et al., 19 Connecticut Practice Series: Workers’ Com-
pensation (2008) § 6:14, p. 199. Instead of accomplishing
the purpose of the act and the coming and going excep-
tion—namely, providing extra coverage for police offi-
cers and firefighters—the dissent’s proposed
construction of the statute expands the statute so far
that it frustrates the purpose of the act and severely
limits coverage. The dissent asserts that ‘‘[t]he plaintiff’s
place of abode extended to the street where his vehicle
was parked. Such a construction sensibly treats employ-
ees similarly irrespective of where they park their vehi-
cles—in their driveways, on the street, or in a garage
across the street.’’ We disagree that the statute calls
for such a broad construction of the term ‘‘place of
abode.’’ Even if we were to agree with the dissent that
the point at which the employee commences his com-
mute is determinative, which we do not, it still would
be appropriate to make the residential areas the proper
line of demarcation to make that assessment. In doing
so, employees would be treated consistently irrespec-
tive of whether they drive their own car, use public
transportation, walk, or use some combination of
modes of transport. Such a broad construction of the
term unduly limits the coverage of the statute. Further-
more, not only does this interpretation frustrate the
purpose of the statute and our mandate to interpret it
so as to confer coverage on an injured employee, it
ignores the other language of the statute.
   It is important to our construction of § 31-275 (1) (A)
(i) that we recognize that the statute provides that ‘‘[f]or
a police officer or firefighter, ‘in the course of his
employment’ encompasses such individual’s depar-
ture from such individual’s place of abode to duty,
such individual’s duty, and the return to such individu-
al’s place of abode after duty . . . .’’ (Emphasis added.)
Section 31-275 (1) (A) (i) does not define the term
‘‘departure.’’ Accordingly, pursuant to § 1-2z, we look
to the dictionary definition of the term. The term ‘‘depar-
ture’’ is defined with substantial similarity in numerous
dictionaries. Webster’s Third New International Dic-
tionary (2002) defines ‘‘departure’’ as, inter alia, ‘‘sepa-
ration . . . removal from a place . . . act of going
away . . . a setting out [as on a journey] . . . .’’ The
American Heritage College Dictionary (4th Ed. 2007)
similarly defines ‘‘departure’’ as, inter alia, ‘‘[t]he act of
leaving . . . a starting out, as on a trip . . . .’’ On the
basis of these definitions of departure, we conclude
that fact that the plaintiff in the present case had entered
the public thoroughfare on his way to duty is sufficient
to establish that he was covered. It was not necessary
for the plaintiff to demonstrate that he had entered his
vehicle or started his engine, or otherwise ‘‘begun’’ his
commute. The fact that the plaintiff had left his drive-
way and entered the public thoroughfare is sufficient
to establish coverage, even if he then planned to enter
a vehicle and continue to duty by way of a vehicle.
  The plaintiff asserts that the reading of § 31-275 (1)
(A) (i) urged by the defendant and adopted by the dis-
sent would lead to absurd and unworkable results. We
agree. Specifically, the plaintiff asserts that if he hap-
pened to live in New Haven and walk to work, there
would be no dispute that from the moment he left the
boundary of his property and entered out onto the pub-
lic street, any injury would be ‘‘ ‘[within] the course of
his employment’ ’’ under § 31-275 (1) (A) (i). Specifi-
cally, the plaintiff asserts that if he were walking to
work and dropped his keys on the street in the same
relative location as he did in the present case, his injury
would be compensable. The plaintiff claims that such
an interpretation of § 31-275 (1) (A) (i) is unworkable
because he would be treated differently because he
drives to work and had not entered his vehicle, despite
the fact that he had entered the public road. We agree
and conclude that, based on the plain language of § 31-
275 (1) (A) (i), ‘‘place of abode’’ does not include the
public street.
   Furthermore, this court’s prior interpretation of other
statutes is consistent with our conclusion that the term
‘‘place of abode’’ should not be interpreted so broadly
as to include a public street. For instance, in State v.
Sealy, 208 Conn. 689, 692–93, 546 A.2d 271 (1988), this
court interpreted General Statutes (Rev. to 1985) § 53-
206 (a), which provided in relevant part as follows: ‘‘Any
person who carries upon his person any . . . knife the
edged portion of the blade of which is four inches or
over in length . . . unless such person has been
granted a written permit . . . authorizing such person
to carry such weapon . . . shall be fined not more than
five hundred dollars or imprisoned not more than three
years or both. . . . The provisions of this subsection
shall not apply to . . . any person who is found with
any such weapon or implement concealed upon his
person while lawfully removing his household goods
or effects from one place to another, or from one resi-
dence to another, nor to any person while actually and
peaceably engaged in carrying any such weapon or
implement from his place of abode or business to a
place or person where or by whom such weapon or
implement is to be repaired, or while actually and peace-
ably returning to his place of abode or business with
such weapon or implement after the same has been
repaired.’’ In Sealy, this court concluded that ‘‘[i]mplicit
in this provision is an exception for carrying a weapon
in an individual’s residence or abode, and a recognition
of the protected zone of privacy in his or her dwelling.’’
State v. Sealy, supra, 693. Nevertheless, this court
upheld the conviction of the defendant in that case of
carrying a dangerous weapon in violation of § 53-206
arising from his possession of a butcher knife with a
blade that was four and one-half inches long in the
common hallway of a small apartment building in which
he resided. Id., 690–91.
   In Sealy, the defendant claimed that ‘‘he had exclu-
sive control over the landing and stairway between the
second and third floor apartments . . . [and] that his
exclusive use and control over this area rendered the
landing and stairway part of his residence and, there-
fore, his carrying a weapon in this area was exempt
. . . .’’ (Footnote omitted.) Id., 693. In analyzing his
claim, this court recognized that ‘‘[t]he success of this
claim turns upon whether a common stairway and land-
ing is part of a residence or abode.’’ Id.
   In rejecting the defendant’s claim in that case, this
court reasoned as follows: ‘‘[T]he defendant did not
have the exclusive use of the area between the second
and third floor apartments, as he did not have the legal
right to control access and to exclude others. At any
time there might be [delivery persons], the landlord,
his or her agents, visitors, or residents of the other
apartment in that common hallway and the defendant
could not lawfully have excluded them from the prem-
ises. In other words, although the defendant may have
been the principal user of the third floor landing and
stairway, other individuals, however infrequent their
use, also had a right to use that area. . . . This being
the case, we conclude that the stairway and landing
which led to the defendant’s apartment were not part
of his residence or abode.’’ (Citation omitted; footnote
omitted.) Id., 694.
   Similarly, our construction of § 31-275 (1) (A) (i) in
the present case is consistent with this court’s construc-
tion of the term ‘‘place of abode’’ for purposes of service
of civil process. For instance, in Clover v. Urban, 108
Conn. 13, 14–16, 142 A. 389 (1928), this court addressed
whether the plaintiff could receive injunctive relief pre-
venting enforcement of a judgment rendered against
him when service of process in the underlying action
was left ‘‘ ‘in the outer hall of a house occupied by two
tenants’ ’’ under the general rule that service of civil
process may be made at a defendant’s usual place of
abode. This court explained that ‘‘[i]n a sense it is of
course true that [the plaintiff] had his ‘usual place of
abode’ in Waterbury and in the apartment house in
question, but it is manifest that leaving a copy of process
anywhere in Waterbury or anywhere in the apartment
house, would be insufficient. . . . [S]ervice should
have been made at the apartment occupied by [the
plaintiff]. This did not include the outer hall used by
the other tenant in connection with his apartment and
occasionally used by [the plaintiff], any more than it
included the walk from the street to the house, or the
yard which the tenants used in common. In legal view,
the apartments in a house of this character are as sepa-
rate and distinct as though under separate roofs. [The
plaintiff’s] place of abode was as much a separate and
distinct habitation as though in a building by itself.
The outer hall was merely a passageway for his use in
common with other tenants, and his place of abode
was not reached from the street until one came to the
door which led into his own apartment. The door of
the apartment of each tenant is his outer door. . . .
Leaving the copy of the process in the outer hall was
much the same, and it failed as completely as if it had
been left on the common sidewalk or in the common
yard.’’ (Citations omitted.) Id., 16–17.
   As the foregoing demonstrates, when this court has
interpreted the meaning of the term ‘‘place of abode’’
in other statutory contexts, it has confined its interpre-
tation to areas that relate to where the person actually
resides and has not extended its interpretation to a
public street. Accordingly, these prior interpretations
of ‘‘place of abode’’ in other contexts, further bolster
our interpretation of the term in § 31-275 (1) (A) (i) so
as not to include the public street.
  In the present case, the plaintiff crossed the boundary
of his property and entered the public street while on
his way to work. When he dropped his keys in the street
and was injured, he was acting ‘‘ ‘in the course of his
employment’ ’’ pursuant to the plain language of § 31-
275 (1) (A) (i). Accordingly, we conclude that the board
should not have affirmed the decision of the commis-
sioner dismissing the plaintiff’s claim.
  The decision of the Workers’ Compensation Review
Board is reversed and the case is remanded to the board
with direction to reverse the decision of the Workers’
Compensation Commissioner and to remand the case
to the commissioner for further proceedings.
  In this opinion ROGERS, C. J., and PALMER and
VERTEFEUILLE, Js., concurred.
   * This case was originally argued before a panel of this court consisting
of Chief Justice Rogers and Justices Palmer, Zarella, Eveleigh, McDonald
and Robinson. Thereafter, the court, pursuant to Practice Book § 70-7 (b),
sua sponte, ordered that the case be considered en banc. Accordingly, Senior
Justice Vertefeuille was added to the panel and has read the briefs and
appendices, and listened to a recording of the oral argument prior to partici-
pating in this decision.
   1
     We note that Connecticut Interlocal Risk Management Agency, the work-
ers’ compensation claims administrator for the New Haven Police Depart-
ment, is also a defendant in the present case. In the interest of clarity, we
refer to the New Haven Police Department as the defendant throughout
this opinion.
   2
     General Statutes § 31-275 (1) (A) (i) provides: ‘‘For a police officer or
firefighter, ‘in the course of his employment’ encompasses such individual’s
departure from such individual’s place of abode to duty, such individual’s
duty, and the return to such individual’s place of abode after duty . . . .’’
   3
     The plaintiff appealed from the decision of the board to the Appellate
Court and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-2.
   4
     Noscitur a sociis translates from Latin, ‘‘it is known by its associates
. . . .’’ (Citations omitted; internal quotation marks omitted.) Graham
County Soil & Water Conservation District v. United States ex rel. Wilson,
559 U.S. 280, 287, 130 S. Ct. 1396, 176 L. Ed. 2d 225 (2010).
   5
     The parties also cite to § 31-275-1 (2) of the Regulations of Connecticut
State Agencies, which provides that an ‘‘ ‘[e]mployee’s place of abode’
includes, but is not limited to: (a) House, condominium, or apartment; (b)
Inside of residential structures; (c) Garages; (d) Common hallways; (e)
Stairways; (f) Driveways; (g) Walkways, or (h) Yards.’’ Because we conclude
that § 31-275 (1) (A) (i) is clear and unambiguous, we do not resort to any
extratextual sources to determine the meaning of ‘‘place of abode’’ as used
in § 31-275 (1) (A) (i). To the extent that the regulations constitute a time-
tested interpretation of the board, the terms of the regulation are consistent
with the terms used in the statute itself and our interpretation to include
privately owned areas within the confines of the property line.